DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
The Applicant alleged the following: “The cited references are completely silent as to configuring one or more data regions in the single container file to store a definition file configured to create the single container file, a file system binary image, a verification hash, a data signature, and metadata associated with the single container file, the single container file being mapped to a user mode file system using a FUSE module, the user mode file system being
used to map a file of a hierarchical data structure to a section of the single container file, an operation being performed on data in the section of the single container file when the file in the hierarchical data structure is accessed. None of the cited references disclose, teach, suggest, motivate, or describe the claimed invention as set forth in amended independent claim 1. Thus, Applicants submit that amended claim 1 is allowable for the reasons stated above.”.  
The examiner is not persuaded.  The examiner asserts that the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses the Applicant’s claim language.  More specifically, Kurtzer’s teachings on Page 3 of “Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file” discloses the Applicant’s claim language of “configuring one or more data regions in the single container file to store a definition file configured to create the single container file”.   
In addition, Schwartz goes on to discloses a file system binary image in Schwartz Paragraph 0003 and a verification hash in Paragraphs 0003 & 0035.  Additionally, Kurtzer discloses a digital signature in the Overview section.  Kurtzer goes on to disclose metadata associated with the single container file on Pages 3 & 7.  Moreover, van Rietschote discloses using a FUSE module in Column 9, Lines 15-35 and a hierarchical data structure in Column 3, Lines 55-67.
MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, US 20130278634 in view of Kurtzer, “About Singularity” dated: Oct 12, 2017 (https://singularity.lbl.gov/archive/docs/v2-4/about) in view of Schwartz, US20060161761 and in further view of Mendonca, US Patent No.:10467003 and in further view of van Rietschote, US Patent No.:9569443.
Claim 1:
Xu discloses a method for providing a container environment (“An AR container generator 320 is an AR player or browser that generates an AR container containing a real-world object such as the stored medium 302” See Xu Abstract & Paragraph 0048).  Xu failed to disclose the following:
	a single container file;
a file system binary image;
a verification hash;
a data signature;
metadata associated with the container;
a hashbang line
a FUSE module
a hierarchical data structure. 
However, Kurtzer discloses a single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3), a data signature (See Kurtzer Overview section which discusses “cryptographic signature”), and metadata associated with the container (See Kurtzer Page 7; Containers are image based).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Xu by the teachings of Kurtzer to enable improved compatibility architectures by providing secured data signatures within the container systems more effectively (See Kurtzer Overview section).    
Xu and Kurtzer fails to disclose a file system binary image and a verification hash.  However, Schwartz discloses a file system binary image (See Schwartz Paragraph 0003) and a verification hash (“hash to verify the integrity” See Schwartz Paragraphs 0003 & 0035).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Xu and Kurtzer by the teachings of Schwartz to effectively reduce the risk of associating with corrupted data (See Schwartz Paragraphs 0003 & 0035).  
Xu, Kurtzer and Schwartz fails to disclose a hashbang line.  However, Mendonca discloses a hashbang line (See Mendonca Column 7, Lines 10-20). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Xu, Kurtzer and Schwartz by the teachings of Mendonca to enable the appropriate framework to be used to process data within a storage container more effectively (See Mendonca Column 7, Lines 10-20).  
Xu, Kurtzer, Schwartz and Mendonca fails to disclose a FUSE module and a hierarchical data structure.  However, van Rietschote disclose a FUSE module (See van Rietschote Column 9, Lines 15-35) and a hierarchical data structure (See van Rietschote Column 3, Lines 55-67).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Xu, Kurtzer, Schwartz and Mendonca by the teachings of van Rietschote to enable access to data in unsupported file systems and storage containers more effectively (See van Rietschote Field of the Invention).  
This close relation between all of the references highly suggests an expectation of success.
As modified:
The combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses the following:
a method for providing a container environment (“An AR container generator 320 is an AR player or browser that generates an AR container containing a real-world object such as the stored medium 302” See Xu Abstract & Paragraph 0048) in a single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3), comprising: 
storing a first data object descriptor for creating a container in the single container file (See Xu Paragraph 0087);
and storing a second data object descriptor with a container environment partition (“The second file 750 further provides an object descriptor stream 752” See Xu Paragraph 0088) in the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3);
and storing a third data object descriptor for verifying the container (“The third file 770 further provides an object descriptor stream 772 including an object descriptor 780 that describes the AR content 774a and 776a” See Xu Paragraph 0088) in the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3), 
wherein the first, second and third data object descriptors point to respective data object sections (“point remote object descriptors” See Xu Paragraphs 0039, 0048, 0087-0088) stored in the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3);
configuring one or more data regions in the single container file to store a definition file configured to create the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3), a file system binary image (See Schwartz Paragraph 0003), a verification hash (“hash to verify the integrity” See Schwartz Paragraphs 0003 & 0035), a data signature (See Kurtzer Overview section which discusses “cryptographic signature”), and metadata (See Kurtzer Page 7; Containers are image based) associated with the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3),
the single container file being mapped to a user mode file system (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3) using a FUSE module (See van Rietschote Column 9, Lines 15-35), the user mode file system being used to map a file of a hierarchical data structure (See van Rietschote Column 3, Lines 55-67) to a section of the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3), an operation being performed on data in the section of the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3) when the file in the hierarchical data structure is accessed (See van Rietschote Column 3, Lines 55-67);
and including a hashbang line (See Mendonca Column 7, Lines 10-20) configured to execute a workflow associated with the container (See Kurtzer Page 7; Containers are image based) and the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3).
Claim 2:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein said storing the first data object descriptor, said storing the second data object descriptor and said storing the third data object descriptor comprise storing the first, second and third data object descriptors (See Xu Paragraphs 0039, 0048, 0087-0088) in one Singularity Image Format (SIF) file (See Kurtzer Overview section which discusses “By default Singularity uses a container image file which can be checksummed, signed, and thus easily verified and/or validated.”).  
Claim 3:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein said storing the first data object descriptor includes storing the first data object descriptor (See Xu Paragraphs 0039, 0048, 0087-0088) for signing the container (See Kurtzer Overview section which discusses “cryptographic signature”).  
Claim 4:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses executing the container (“An AR container generator 320 is an AR player or browser that generates an AR container containing a real-world object such as the stored medium 302” See Xu Paragraph 0048).
Claim 5:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein said executing the container (“An AR container generator 320 is an AR player or browser that generates an AR container containing a real-world object such as the stored medium 302” See Xu Paragraph 0048) includes executing at least one data object in file to create the container (“a file framework 400 includes a scene description stream 402, an object descriptor stream 404, audio and/or visual streams 406 and 408, and an AR stream 410.” See Xu Paragraph 0048 & 0054).
Claim 6:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses verifying the container via the third data object descriptor (“The third file 770 further provides an object descriptor stream 772 including an object descriptor 780 that describes the AR content 774a and 776a” See Xu Paragraph 0088) before said executing the container (“An AR container generator 320 is an AR player or browser that generates an AR container containing a real-world object such as the stored medium 302” See Xu Paragraph 0048).
Claim 7:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein said verifying the container includes utilizing a cryptographic signature of a verification hash to verify the container (See Kurtzer Overview section which discusses “These must be easily verifiable via checksum or cryptographic signature in such a manner that does not change formats (e.g. splatting a tarball out to disk). By default Singularity uses a container image file which can be checksummed, signed, and thus easily verified and/or validated”).
Claim 8:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein said executing the container includes executing the container (“An AR container generator 320 is an AR player or browser that generates an AR container containing a real-world object such as the stored medium 302” See Xu Paragraph 0048) in a live format (See Xu Figure 3, Item 304 & Paragraph 0048).
Claim 9:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein said executing the container in a live format (See Xu Figure 3, Item 304 & Paragraph 0048) includes enabling direct reading of data objects from the container file, enabling direct writing of data objects to the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3) or both (“read or receive the AR content 322” See Xu Paragraphs 0050 & 0110).
Claim 10:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein said enabling the direct reading of the data objects includes enabling the data objects to be read from the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3) in an independent manner, or wherein said enabling the direct writing of the data objects includes enabling the data objects to be written to the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3) in an independent manner (“read or receive the AR content 322” See Xu Paragraphs 0050 & 0110).
Claim 11:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein said enabling the direct reading of the data objects includes enabling the data objects to be read from the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3) at creation of the container, while the container is being executed or both, or wherein said enabling the direct writing of the data objects includes enabling the data objects to be written to the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3) at creation of the container, while the container is being executed or both (“read or receive the AR content 322” See Xu Paragraphs 0050 & 0110).
Claim 12:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses establishing relationships among the data objects (“relationship of media objects” See Xu Paragraph 0034).
Claim 13:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein said establishing the relationships among the data objects (“relationship of media objects” See Xu Paragraph 0034) includes enabling a selected data object to point to one or more other data objects (“point remote object descriptors” See Xu Paragraphs 0039, 0048, 0087-0088).
Claim 14:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein said executing the container in a live format (See Xu Figure 3, Item 304 & Paragraph 0048) includes executing the container without transforming the container (“An AR container generator 320 is an AR player or browser that generates an AR container containing a real-world object such as the stored medium 302” See Xu Paragraph 0048).
Claim 15:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses storing all files for a selected operating system (See Kurtzer Background section which discusses “Unix operating system” and “Linux operating system”) in the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3).
Claim 16:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses enabling the selected operating system compiled for a plurality of different computing architectures to share the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3) or enabling a plurality of different operating systems (See Kurtzer Overview & Background section which discusses “Unix operating system” and “Linux operating system”) to share the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3). 
Claim 17:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein the data object sections are accessible to the selected operating system (See Kurtzer Background section which discusses “Unix operating system” and “Linux operating system”).
Claim 18:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein the data object sections are stored in a hierarchical manner (“hierarchical tree structure” See Xu Paragraph 0034) within the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3) or wherein the data object sections are stored in a side-by-side manner within the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3). 
Claim 19:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3) includes a header for providing descriptive information (See Xu Paragraph 0066) about the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3).
Claim 20:
As modified, the combination of Xu, Kurtzer, Schwartz, Mendonca and van Rietschote discloses wherein the descriptive information includes a file type (See Xu Paragraphs 0037; 0047; 0061) of the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3), a time of creation of the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3), an architecture of the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3), a unique identifier of the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3), a number of data object descriptors held by of the single container file (“Singularity emphasis and simplifies the distribution vector of containers to be that of a single, verifiable file.” See Kurtzer Page 3) or a combination thereof (See Xu Paragraph 0094).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6678700 discloses a system and method for transparent management of data objects in containers across distributed heterogenous resources.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 26, 2022